DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed 5/23/22.  Claims 1-14 are pending.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1,13 and 14 have been amended to recite “wherein each of the plurality of devices is located in different locations comprising the first location and the second location…”  It is unclear to the examiner how the amended feature is intended to further modify the claimed method/system claims.  More specifically, the claims recite a method, system or instructions for displaying information regarding .  However, it is unclear how the recitation of device locations (i.e. a first location or a second location) modifies the manner by which the recited method/instructions perform the control for displaying running information or running status data.  
Claims 2-12 inherit the deficiencies of claim 1 through dependency, and are therefore also rejected.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al (US 20090054735 A1) in view of Schuck et al (US 20180107797 A1, and in further view of Fletcher et al (US 10679746 B1)
Claims 1, 13 and 14	 Higgins teaches a hospital support apparatus comprising a processor configured to:
 perform control for displaying a first table on a display device, the first table displaying a current stage of a subject among a plurality of stages that the subject goes through in a hospital from arrival of the subject at the hospital to completion of accounting for each of the subjects, the stage including at least one of a medical treatment or an examination (par. 125- representing the current time is illustrated relative to all of the procedures. The scheduling information shown in FIG. 13 is helpful to healthcare providers using the local monitoring component 102 as they can readily ascertain the various procedures being performed, or scheduled to be performed, and maintain an organized approach to visiting or remotely monitoring each of those patients as necessary., Fig. 13)
 	perform control for displaying a second table side by side with the first table on the display device, the second table displaying running information indicating a running status of each of a plurality of devices used for the medical treatment or the examination for each device; and (fig. 8; par. 112- a display 800 showing vital signs of multiple patients, according to an embodiment of the invention. The display 800 illustrated in FIG. 8 shows a multi-patient view provided by a local monitoring component 102 (shown in FIG. 1), wherein ECG values are shown for four patients: Patient 1, Patient 2, Patient 3, and Patient 4.)
perform control such that the first table and the second table display correspondence relationship information indicating a correspondence relationship between the device assigned to the target subject in the second table and a target subject of which the current stage indicated in the first table is a stage of the medical treatment or the examination, and. (Fig. 10-11-displaying multiple patients (fig. 10) and viewing there status, Fig. 11 shows detail view of on patient.)
Claims 1, 13 and 14 have been further amended to recite: “wherein the plurality of stages comprises a first stage of the subject performed in a first location and a second stage of the same subject performed in a second location different from the first location.”  
Higgins does not disclose, but Schuck teaches a system/method wherein the tracking a plurality of stages comprises a first stage of the subject performed in a first location and a second stage of the same subject performed in a second location different from the first location. (par. 5- a system may determine where the patient is located in the hospital at all times; par. 8-determining, based on the first data, second data, and third data: a sequence of the set of milestones; and a path through the plurality of locations, wherein the path is determined by correlating the performance metrics to milestones in the set of milestones, and generating, by the at least one processor, a graphical user interface illustrating the determined sequence and determined path.)
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the method and system of Higgins with the teaching of Schuck to track multiple locations for stages of care for each patient with the motivation of better tracking use of care resources to address one or more of the inefficiencies, without compromising the quality of care for the patient. (par. 6)
Claims 1, 13, and 14 have been further amended to recite: ”wherein each of the plurality of devices is located in different locations comprising the first location and the second location.”  Higgins and Schuk in combination teaches  ”wherein each of the plurality of devices is located in different locations comprising the first location and the second location.”   (Schuk:  par. 5- a system may determine where the patient is located in the hospital at all times; par. 8-determining, based on the first data, second data, and third data: a sequence of the set of milestones; and a path through the plurality of locations, wherein the path is determined by correlating the performance metrics to milestones in the set of milestones, and generating, by the at least one processor, a graphical user interface illustrating the determined sequence and determined path.)
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the method and system of Higgins with the teaching of Schuck to track multiple locations for stages of care for each patient with the motivation of better tracking use of care resources to address one or more of the inefficiencies, without compromising the quality of care for the patient. (par. 6)
Claims 1, 13, and 14 further recite “wherein the running status of each of the plurality of devices is a progress degree indicating a percentage of an entire processing regarding each examination performed by each of the plurality of devices for each of the subjects being examined in each of the first location and the second location.”  
Higgins and Schuck in combination teach the method/ system of claims 1, 13, and 14 as explained.  Higgins and Schuck do not expressly disclose, but Fletcher teaches displaying running status/ progress information as a progress degree indicating a percentage of an entire processing. (Fig. 6B (par. 685; col. 16, line 64- col. 17, line 11: computer terminal 140 may receive an update from third-party server 170 indicating that an x-ray has been processed but is awaiting analysis from a radiologist. In another example, a computerized IV administration device may indicate that a patient has completed 67% of an intravenous drug dose. Computer terminal 140 may transmit a percentage milestone completion and a corresponding current milestone to interface 600 for display in milestones 685.)  At the time of filing, it would have been obvious to one of ordinary skill in the art to further modify the method/system of Higgins and Schuck in combination with the teaching of Fletcher so that the running status of each of the plurality of devices is a progress degree indicating a percentage of an entire processing regarding each examination performed by each of the plurality of devices for each of the subjects being examined in each of the first location and the second location.  As suggested by Fletcher, one would have been motivated to include this feature to update a plan based on the real-time status information to indicating completion of  tasks and to automatically generate interface update information reflecting a graphical representation of the completed task(s). (col. 2, lines 19-47)
claim 2. 	Higgins teaches he hospital support apparatus according to claim 1, wherein in the first table, the plurality of stages are arranged in a sequence of time, and the first processor moves a display indicating the current stage of each subject according to a progress status of each subject. (Fig. 15-1510, 1522-displays the history of the patient, current details of  hospital stay (1522, 1520) and timeline of vitals; par. 130- 15 the clinician is shown a detailed view of that patient location including a display of current and past vital signs 1510, the status of all pending lab tests/x-rays)
claim 3.	Higgins teaches the hospital support apparatus according to claim 1, wherein the correspondence relationship information includes a first mark visually emphasizing the target subject in the first table, and a second mark visually emphasizing the device assigned to the target subject in the second table. (Fig. 10-11-displaying multiple patients (fig. 10) and viewing there status, Fig. 11 shows detail view of on patient; patient of focus has name on frame/window)
claim 4. 	Higgins teaches the hospital support apparatus according to claim 3, wherein, regarding the target subject, the first table displays at least one of subject identification information of the target subject or an examination item scheduled to be performed for the target subject, and the first mark is attached to at least one of the subject identification information or the examination item. (Fig. 11 shows detail view of on patient; patient of focus has label on frame/window)
claim 5. 	Higgins teaches the hospital support apparatus according to claim 3, wherein the second table displays subject identification information of the subject assigned to each device in addition to device identification information of the device, and the second mark is attached to at least one of the device identification information or the subject identification information (par. 120-the window 1002 of FIG. 10, each video pane is identified by a patient identifier and an operating room number for quick reference. Additionally, status information regarding the procedure being performed is shown in the upper right hand corner, and is entered by a healthcare provider at the patient location 106)
claim 6. 	Higgins teaches the hospital support apparatus according to claim 3, wherein the first mark and the second mark are displayed in a display mode in which each of the target subjects is identified.(par. 121: each video pane is identified by a patient identifier and an operating room number for quick reference. Additionally, status information regarding the procedure being performed is shown in the upper right hand corner, and is entered by a healthcare provider at the patient location 106, par 122)
claim 7. 	Higgins teaches the hospital support apparatus according to claim 3, wherein, by changing a display mode of the second mark for each of a plurality of the target subjects assigned to the device, the second table indicates a state of each target subject among a plurality of the states including a first state in which the medical treatment or the examination corresponding to the device is being performed, a second state in which the medical treatment or the examination corresponding to the device is being prepared, and a third state in which the examination is completed, and a display mode of the first mark is also changed in conjunction with the display mode of the second mark. (par. 126- To aid healthcare providers, the various procedures illustrated in the schedule shown in the window 1302 of FIG. 3 can be color-coded such that, for example, the stage of each operation displayed is readily apparent. For example, procedures currently in the final stages of closing can be color coded with a first color, while intraoperative procedures can be color coded a different second color, i.e. colors as markings)
claim 8.	Higgins teaches the hospital support apparatus according to claim 7, wherein the plurality of states include a fourth state, and the fourth state is an immediately-after-completion state, after the medical treatment or the examination of the target subject is completed and before a medical treatment or an examination of a next target subject is started in the device. (par. 129-- physician will be able to know the status of each patient 1410 in terms of a computerized view screen (FIG. 14) showing an electronic status board with color coded indicators for location, including text entries for patient identification data and chief complaint 1420. Additionally, the main screen has indicators for pending and received laboratory tests/x-rays/consultations 1430 and vital signs 1440)
claim 9. 	Higgins teaches the hospital support apparatus according to claim 7, wherein the first table displays a plurality of examination items in a display section of the stage of the examination. (Fig. 13; par. 125- FIG. 13 is a screen shot of a multi-patient healthcare schedule, according to an embodiment of the invention. The window 1302 shown in FIG. 13 illustrates scheduling for multiple operating rooms. As can be seen in the window 1302 shown in FIG. 13, various procedures are shown, and a vertical line representing the current time is illustrated relative to all of the procedures)
claim 10.	Higgins teaches the hospital support apparatus according to claim 9, wherein in the display section, the plurality of states are displayed for each of the plurality of examination items. (par. 126- To aid healthcare providers, the various procedures illustrated in the schedule shown in the window 1302 of FIG. 3 can be color-coded such that, for example, the stage of each operation displayed is readily apparent. For example, procedures currently in the final stages of closing can be color coded with a first color, while intraoperative procedures can be color coded a different second color. Similarly, different color codes can be used for various other stages of procedures, including preoperational, reception, post-operational, emergency room treatments, and discharged patients.)
claim 11. 	Higgins teaches the hospital support apparatus according to claim 1, wherein the second table displays an error message indicating an error occurring for each device. (par. 113- FIG. 9 is a block diagram of a display showing an alert generated by an alert generation system, according to an embodiment of the invention… alerts can be customized by one or more healthcare providers to suit the needs of a particular facility, patient, patient population, healthcare provider, group of healthcare providers, or other entities)
claim 12  Higgins teaches  the hospital support apparatus according to claim 11, wherein the error message includes at least one of an error message indicating an error occurring in the device or an error message indicating an input mistake of an examination target to be set in the device. (par. 90-91- the alert determination technique 408 of FIG. 5 can also use predictive information to help determine whether an alert should be generated. For example, predictive information can be received in optional step 514. That information can be used in optional step 516 to compare a current condition of a patient with predictive information in step 516. A determination can be made in step 518, based on predictive information, whether a future problem is likely, or in other words, what the likelihood of a future problem)


Response to Arguments
Applicant's arguments filed 5/23/22 have been fully considered but they are not persuasive. 
(A)	Applicant argues that the Higgins does not disclose multiple stages and locations of care for a single patient, as the amended claim now recites.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, a new reference and new grounds of rejection have been provided to address the newly added claim limitations.  
Moreover, it should be noted that even with the current claim amendment, the claimed invention merely recites the display of information in a table.  There is no manipulation of the data in the table, and therefore no functional link between the type of data displayed, and the function of the system/performance of the method steps.  As such, the type if data contained in the table does not distinguish the claimed invention from the prior art. 
(B)	Applicant argues that the claimed invention distinguishes over the prior art because the prior art does not disclose anything regarding a device being used by a patient in different medical facilities/ in different locations.
	In response, it must be noted that the claim limitations regarding where and how the devices which generate the status data are used lie beyond the scope of the inventive system and method.  As previously stated, the claimed invention recites a system and method for displaying information (or performing a step to control displaying information).  The current claim language recites no additional steps (e.g. processing or analysis limitations) which provide a functional link between the details of the data being displayed and steps being performed.  
	While the examiner has cited prior art, it should be noted that the claims as drafted recite non-functional descriptive material, which does not receive patentable weight.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
KAMIYAMA et al  (JP 5978476 B2)- teaches a system and method for tracking patient workflow in a facility.  Fig. 11, 12A-13B:  in the patient-by-examination waiting patient table 1044, when data is input to the patient information table 1041 at the first stage when the examination is started in the hospital, the data is constructed according to the reservation order in the patient information table 1041.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RACHEL L. PORTER
Primary Examiner
Art Unit 3626



/Rachel L. Porter/Primary Examiner, Art Unit 3626